Citation Nr: 1724817	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  03-05 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for Meniere's disease (previously claimed as vertigo and dizziness), to include as due to herbicide exposure and to service-connected disability(ies). 

2. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

3. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle). 

4. Service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle).

5. Entitlement to an earlier effective date prior to April 13, 2010 for the assignment of a 60 percent rating for service-connected coronary artery disease. 



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick (Wanee), Attorney


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002, August 2010, and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Office (DRO) in October 2003 and transcript of the hearing is of record.  The Veteran requested a video conference hearing in the substantive appeal form (VA Form 9) in November 2012, but later withdrew the request in December 2015.  

The Board most recently remanded the claims for further development in April 2016.  Unfortunately, further development is necessary before the Board can adjudicate the claim for residuals of right testicular cancer.  

Therefore, the issue of service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle), is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.



FINDINGS OF FACT

1. In November 2016, the Veteran's attorney-representative submitted a written statement withdrawing the claim for service connection for Meniere's disease.

2.  In a brief submitted in May 2017, the Veteran's attorney-representative withdrew the claim for an initial rating in excess of 10 percent for bilateral hearing loss. 

3. An April 2003 rating decision denied service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle), and the Veteran did not appeal this decision. 

4. Since April 2003, new and material evidence has been received with respect to the service connection claim for residuals of right testicular cancer. 

5. A claim for increased rating for service-connected coronary artery disease was not received before April 13, 2010.

6. It is not factually ascertainable that the Veteran's service-connected coronary artery disease increased in severity within one year of April 13, 2010.


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the substantive appeal for entitlement to service connection for Meniere's disease. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria are met for withdrawal of the substantive appeal for entitlement to an increased initial rating for bilateral hearing loss. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The April 2003 rating decision that denied the claim for service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle), is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4. New and material evidence has been received, and the claim for service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle), may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for entitlement to an effective date earlier than April 13, 2010 for assignment of a 60 percent rating for coronary artery disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his attorney-representative, submitted statements withdrawing the claims for service connection for Meniere's disease and increased rating for bilateral hearing loss in November 2016 and May 2017, respectively. 

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for Meniere's disease and increased rating for bilateral hearing loss, and thereby they are dismissed.

II. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. 

In this case, the Board need not discuss whether there has been compliance with the VCAA with respect to reopening the claim for service connection for residuals of right testicular cancer because the Board is rendering a favorable final decision and any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the claim for entitlement to an effective date earlier than April 13, 2010, this is a downstream issue; thereby the purpose of section 5103(a) has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Based on this, additional VCAA notice regarding the "downstream" element of an effective date for a claim is not required. See Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, VA is only required to issue a Statement of the Case (SOC) if the disagreement is not resolved.  38 U.S.C.A. § 7105 (d). 

In that regard, an October 2012 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Since that time, the Veteran has had ample opportunity to supplement the record. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

All proper development has been completed, and all of the Veteran's relevant records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

III. New and Material Evidence 

The Board acknowledges that the RO adjudicated the claim for service connection for residuals of testicular cancer as an original service connection claim in the April 2011 rating decision on the grounds that the Veteran was not notified about the April 2003 rating decision.  Notwithstanding, review of the record shows that notification of the decision was sent to the Veteran in April 2003 and there is no evidence to suggest that he did not receive said notification.  Based on this, the Board finds that the April 2003 rating decision was final, and new and material evidence is necessary in order to reopen the claim. 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, in April 2003, the RO denied service connection for residuals of right testicular cancer on the grounds that the Veteran's condition was not related to his military service for two reasons.  First, although the Veteran was presumptively exposed to herbicides during his service in the Republic of Vietnam, the RO found that his condition was not presumptively service-connected.  Second, there was no diagnosis or treatment during his military service.  

Since that time, however, the Veteran's attorney-representative contends that the Veteran's military occupational specialty during service exposed him to chemicals that caused his current condition.  To that end, the representative submitted medical articles regarding the risk factors for testicular cancer, which include chemicals that the Veteran asserts he was exposed to in service. The RO's previous denial did not consider this evidence.  Furthermore, to the extent the Veteran's claim was previously denied for lack of evidence showing an in service-incident, his assertion of exposure to chemicals (other than herbicides) constitutes material evidence. 

In light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and reopening the Veteran's entitlement to service connection for residuals of right testicular cancer, status post radical right orchiectomy, is warranted.

IV. Earlier Effective Date 

The Veteran contends that an effective date of earlier than April 13, 2010 is warranted for the assignment of a 60 percent rating for his service-connected coronary artery disease. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400. 

Regarding the assignment of effective dates for increased rating claim, 38 C.F.R. § 3.400(o)(2) provides: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim." 38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation. See Hazan v. Gober, 10 Vet. App. 511, 519(1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521. 

Any communication or action, indicating intent to apply for a VA benefit, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (a). 

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(2).

Here, on April 13, 2010, the Veteran filed a service connection claim for atrial fibrillation.  The RO did not adjudicate the issue of service connection at that time, but it is pending adjudication pursuant to the Board's remand in April 2016.  However, the RO treated the claim as entitlement for increased rating for the already service-connected coronary artery disease and assigned a 60 percent rating effective April 13, 2010.  The Veteran disagreed with the effective date assigned and perfected the appeal in November 2012.

Review of the record shows that there is no evidence to support an effective date earlier than April 13, 2010 for a 60 percent rating for coronary artery disease.  Although the Veteran appealed the assigned effective date, neither the Veteran nor his representative has provided the basis for assigning an earlier effective date. 
Furthermore, there is no evidence of record that shows either formal or informal claims for increased rating were filed prior to April 13, 2010.  Nor is there evidence that would enable the Board to ascertain whether the Veteran's condition increased in severity one year prior to April 13, 2010. 

Accordingly, the Board finds that the preponderance of the evidence does not support an effective date earlier than April 13, 2010 for a 60 percent rating for the Veteran's service-connected coronary artery disease. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the claim of entitlement to service connection for Meniere's disease (previously claimed as vertigo and dizziness), to include as due to herbicide exposure and to service-connected disability(ies), is dismissed.

The appeal concerning the claim of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle) is reopened.

Entitlement to an effective date prior to April 13, 2010 for the assignment of an evaluation of 60 percent for coronary artery disease is denied.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Veteran contends that his testicular cancer was related to his military service to the extent that his military occupational specialty (MOS) exposed him to chemicals that may have caused his testicular cancer.  Furthermore, service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, exposure to herbicides during service is presumed. See 38 C.F.R. § 3.307 (2016).  

The record shows that VA has not obtained a VA examination with respect to direct service connection.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Review of the medical evidence of file reveals that the Veteran has residuals of testicular cancer.  The claims file also contains medical literature suggesting a link between testicular cancer and occupations such as aircraft maintenance, as well as military service.  Although testicular cancer is not among the diseases for which presumptive service connection is provided, reading these statements liberally, the Board finds that they provide some evidence suggesting a link between the Veteran's diagnosed cancer and his presumed herbicide exposure and/or his military occupational specialty.  38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Board finds VA has a duty to assist in obtaining an opinion.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 
 
Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records. 

2. Schedule the Veteran for VA examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's residuals of right testicular cancer, status post radical right orchiectomy, at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner's opinion should address the Veteran's in-service exposure to herbicides, and fully explain the impact, if any, of exposure. 

The examiner should fully address the Veteran's lay statements, including his assertion that his MOS as a Special Vehicle Repairman exposed him to chemicals that are risk factors for testicular cancer. 

The examiner is also asked to comment on the medical literature in the claims file from HHS Public Access: Adolescent and Adult Risk Factors for Testicular Cancer. 

The examiner must provide a complete rationale for all opinions expressed. In doing so, the examiner may not rely solely on the fact that testicular cancer is not presumptively associated with exposure to Agent Orange. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


